office_of_chief_counsel internal_revenue_service memorandum number release date cc fip b5 lbell posts-118817-18 uilc date date third party communication none date of communication not applicable to patricia p wang area_counsel pacific coast area tax exempt government entities division counsel from johanna som de cerff senior technician reviewer branch financial institutions products subject chief_counsel_advice memorandum this memorandum responds to your request for advice regarding the use of tax-exempt_bonds to advance refund taxable bonds issue whether sec_149 of the internal_revenue_code the code as amended by of public law no 131_stat_2054 the act precludes the issuance of tax-exempt_bonds to advance refund non-tax-advantaged taxable bonds as described below conclusion sec_149 as amended by of the act does not preclude the issuance of tax-exempt_bonds to advance refund non-tax-advantaged taxable bonds under the facts described below there will not be two sets of tax-advantaged bonds outstanding for the same project or activity facts in a local_government issuer issued build_america_bonds the babs with serial unless otherwise stated all section references are to sections of the internal_revenue_code or the income_tax regulations posts-118817-18 maturities in year sec_2011 through the issuer elected to receive refundable credits under sec_6431 direct payments with respect to the babs the babs were callable at par in year and on each interest payment_date thereafter on date the issuer issued bonds the refunding bonds to redeem the babs maturing in years through the selected bonds and deposited the proceeds of the refunding bonds in a defeasance escrow with an escrow agent the issuer provided irrevocable instructions to the escrow agent to call the selected bonds in and obtained a verification report from an accounting firm indicating that the cash and maturing investments in the defeasance escrow were sufficient to pay principal and interest on the selected bonds to and including the call date in the year after the deposit of the proceeds of the refunding bonds into the defeasance escrow the holders of the selected bonds were entitled to look only to the defeasance escrow for payment and security on date bond counsel to the issuer rendered a legal opinion that the selected bonds were legally defeased for purposes of state law reissued for federal tax purposes and no longer eligible for direct payments for interest accruing on or after date thus the reissued selected bonds the defeased bonds were not tax-advantaged taxable bonds there is no indication that the issuer intended the defeased bonds to qualify as tax-exempt_bonds under sec_103 law and analysis sec_103 provides generally that gross_income does not include interest on any state_or_local_bond sec_103 provides in part that sec_103 shall not apply to any bond unless such bond meets the applicable_requirements of sec_149 sec_149 provides that nothing in sec_103 or in any other provision of the law shall be construed to provide an exemption from federal_income_tax for interest on any bond issued to advance refund another bond sec_149 provides that for purposes of sec_141 through a bond shall be treated as issued to advance refund another bond if it is issued more than days before the redemption of the refunded bond sec_1_149_d_-1 of the income_tax regulations was published as part of t d fed reg date sec_1_149_d_-1 provides that except as provided in sec_1_149_d_-1 for purposes of sec_149 an advance refunding_issue the interest on which is not excludable from gross_income under sec_103 ie a taxable advance refunding_issue is not taken into account in addition for this purpose an advance refunding of a taxable issue is not taken into account unless the taxable issue is a conduit loan of a tax-exempt conduit financing issue sec_1_149_d_-1 provides that a taxable issue is taken into account under sec_149 if it is issued to avoid the limitations of that section for example in the case of a refunding of a tax-exempt issue with a taxable advance refunding_issue that is in turn currently refunded with a tax-exempt issue the taxable advance refunding_issue is taken into account under sec_149 if the two tax-exempt issues are outstanding posts-118817-18 concurrently for more than days sec_54aa provides that for purposes of sec_54aa the term build_america_bond means any obligation other than a private_activity_bond if a the interest on such obligation would but for sec_54aa be excludable from gross_income under sec_103 b such obligation is issued before date and c the issuer makes an irrevocable election to have sec_54aa apply sec_54aa provides that interest on any build_america_bond shall be includible in gross_income the holder of a build_america_bond may be allowed a tax_credit under sec_54aa or alternatively the issuer may elect under sec_54aa to receive a refundable_credit under sec_6431 sec_1_150-1 defines a tax-advantaged bond to mean a tax-exempt_bond a taxable_bond that provides a federal tax_credit to the investor with respect to the issuer’s borrowing costs a taxable_bond that provides a refundable federal tax_credit payable directly to the issuer of the bonds for its borrowing costs under sec_6431 or any future similar bond that provides a federal tax_benefit that reduces the issuer’s borrowing costs the facts indicate that the selected bonds which were build_america_bonds were retired and refunded by the defeased bonds which were non-tax-advantaged taxable bonds the refunding bonds being issued more than days before the call date of the defeased bonds advance refunded the defeased bonds the issue in this case thus is whether sec_149 precludes the refunding bonds from being tax-exempt_bonds because of the advance refunding of the defeased bonds which are non-tax-advantaged taxable bonds under sec_1_149_d_-1 an advance refunding of a taxable issue is not taken into account unless the taxable issue is a conduit loan of a tax-exempt conduit financing issue or is issued to avoid the limitations on tax-exempt advance refundings this regulation however was published before the amendment of sec_149 by the act and before the enactment of sec_54aa and other provisions creating taxable bonds that are tax- advantaged such as build_america_bonds for purposes of this regulation a non-tax- advantaged issue is treated as a taxable issue in determining whether a bond is being issued to advance refund another bond in limiting advance refunding bonds congress consistently has focused on tax- advantaged bonds the house report to the act states sec_54aa of the code was repealed by of the act 131_stat_2054 effective for bonds issued after date all references to sec_54aa refer to this section as in effect prior to its repeal the first tax-advantaged taxable bonds were qualified_zone_academy bonds created in date pub_l_no a 111_stat_788 these were followed by other such bonds for example clean renewable energy bonds in pub_l_no a 119_stat_594 qualified_energy conservation bonds in pub_l_no sec_301 122_stat_3765 and build_america_bonds in pub_l_no a 123_stat_115 the ability to issue tax-advantaged taxable bonds after date was repealed by the act 131_stat_2054 posts-118817-18 the ability to issue advance refunding bonds allows state and local governments to issue and have outstanding two sets of federally_subsidized debt associated with the same activity the committee believes that a single activity should have a maximum of only one set of federally_subsidized debt and so believes removing the ability to issue tax- advantaged advance refunding bonds is appropriate h_r rep no pincite see also s comm on the budget reconciliation recommendations pursuant to h con res s print no pincite similarly the house report to the tax_reform_act_of_1986 pub_l_no vol c b the act states the committee also desires to place stringent controls on advance refunding of tax-exempt_bonds advance refunding is inefficient in that it often results in many times the original volume of a single bond issue being outstanding given the committee’s desire to control the volume of tax- exempt obligations and to eliminate economic inefficiencies the bill extends the present-law prohibition on advance refunding h_r rep no pincite vol c b the senate report to the act states the committee has also restricted the advance refunding of tax-exempt_bonds advance refunding results in multiple issues of bonds outstanding simultaneously and thereby results in multiple indirect federal subsidies attributable to tax-exempt_financing for a single activity s rep no pincite vol c b under the facts presented the defeased bonds are non-tax-advantaged bonds the refunding bonds were not outstanding concurrently with the babs thus there are not two sets of tax-advantaged bonds outstanding for the same project or activity and the defeased bonds are disregarded accordingly sec_149 as amended by of the act does not preclude the refunding bonds from being tax-exempt_bonds under sec_103
